

117 S453 IS: Children’s Health Insurance Program Pandemic Enhancement and Relief Act
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 453IN THE SENATE OF THE UNITED STATESFebruary 25, 2021Mr. Casey (for himself and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo increase support for State Children's Health Insurance programs during the COVID–19 emergency, and for other purposes.1.Short titleThis Act may be cited as the Children’s Health Insurance Program Pandemic Enhancement and Relief Act or the CHIPPER Act.2.Increasing the CHIP enhanced FMAP to help States respond to the COVID–19 pandemicSection 2105(b) of the Social Security Act (42 U.S.C. 1397ee(b)) is amended—(1)by striking For purposes of subsection (a), and inserting the following:(1)In generalFor purposes of subsection (a),; (2)in the second sentence— (A)by inserting , subject to paragraph (2), after 23 percentage points, and; and(B)by striking September 30, 2020 and inserting September 30, 2022; and(3)by adding at the end the following new paragraph: (2)RequirementsDuring the period that begins on October 1, 2020, and ends on September 30, 2022, a State shall not receive the increase described in the second sentence of paragraph (1) to the enhanced FMAP for such State, with respect to a quarter that occurs during such period, if—(A)the amount of any premium imposed by the State under the State child health plan (or a waiver of such plan) during such quarter, with respect to an individual enrolled under such plan (or waiver), exceeds the amount of such premium as of January 1, 2020;(B)the State fails to provide that an individual who is enrolled for benefits under such plan (or waiver) as of the date of enactment of this paragraph or enrolls for benefits under such plan (or waiver) during the period beginning on such date of enactment and ending on the last day of the month in which the emergency period defined in paragraph (1)(B) of section 1135(g) ends shall be treated as eligible for such benefits through the end of the month in which such emergency period ends unless the individual requests a voluntary termination of eligibility or the individual ceases to be a resident of the State; (C)the State does not provide coverage under such plan (or waiver), without the imposition of cost sharing, during such quarter for any testing services and treatments for COVID–19, including vaccines, specialized equipment, and therapies;(D)the State imposes a waiting period under the State child health plan prior to the provision of child health assistance to a targeted low-income child; or(E)the State fails to take active measures (as determined by the Secretary) to identify and re-enroll children who are eligible for child health assistance under the State plan and who were previously enrolled in such plan..